Opinion of the Court
ROBERT E. Quinn, Chief Judge:
The circumstances here are substantially like those in United States v Jenkins, 8 USCMA 274, 24 CMR 84. For the reasons set out in that case, the decision of the board of review is reversed. The record of trial is returned to The Judge Advocate General of the Army for submission to a competent reviewing authority for further proceedings under Articles 61 and 64, Uniform Code of Military Justice, 10 USC §§ 861, 864.
Judge FERGUSON concurs.
Judge LatimeR dissents.